Per Curiam.
Tested by the well settled decisions of this Court, the evidence revealed in the present case is of sufficient probative force to be submitted to and for consideration of the jury, and to sustain the verdict. C. S., 4250. S. v. Wilson, 176 N. C., 751, 97 S. E., 496; S. v. Stathos, 208 N. C., 456, 181 S. E., 273.
Objection to the form of the verdict is untenable. In S. v. May, 132 N. C., 1020, 43 S. E., 819, based on bill charging two counts, Douglas, J., said: “It is evident from the -record that the defendant was tried on the first count alone. As far as we can see, the entire evidence, judge’s charge, and the argument of counsel referred only to that count, and we must, therefore, presume that the verdict followed the trial.”
In S. v. Gregory, 153 N. C., 646, 69 S. E., 674, it is said: “The verdict should be taken in connection with the issue being tried, the evidence and the charge of the court.”
The instant case was submitted to the jury only on the second count.
We have considered all other exceptions. We find
No error.